    Case 6:20-mc-00017-RBD Document 1 Filed 03/18/20 Page 1 of 3 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

IN RE:

CORONAVIRUS PUBLIC EMERGENCY
_____________________________________

         ORDER CONCERNING JURY TRIALS AND OTHER PROCEEDINGS

         As the Centers for Disease Control and Prevention (CDC) and other public health

authorities have advised taking precautions to reduce exposure to the coronavirus and

to slow the spread of COVID-19, the Court issues this Order to protect public health,

reduce the size of public gatherings, and prevent unnecessary travel. The United States

courthouse in Orlando, including Bankruptcy Court and Probation and Pretrial Services,

will remain open for business, subject to these limitations:

         1.    Effective immediately, all jury trials in the Orlando Division scheduled to

               begin before June 30, 2020 are continued pending further order of the Court.

               The Court may issue other orders concerning future continuances as

               appropriate.

         2.    All trial-specific deadlines in criminal cases scheduled to begin before June

               30, 2020 are continued pending further order of the Court. Individual

               judges may continue trial-specific deadlines in civil cases in the exercise of

               discretion.

         3.    Individual judges presiding over criminal proceedings may take such

               actions consistent with this Order as may be lawful and appropriate to


                                             -1-
Case 6:20-mc-00017-RBD Document 1 Filed 03/18/20 Page 2 of 3 PageID 2



        ensure the fairness of the proceedings and preserve the rights of the parties.

  4.    The Court is cognizant of the right of criminal defendants to a speedy and

        public trial, and the particular application of that right in cases against

        defendants detained pending trial. Any motion by a criminal defendant

        seeking an exception to this Order to exercise that right should be directed

        to the District Judge assigned to the matter.

  5.    The time period of any continuance entered because of this Order is

        excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the Court

        finds that the ends of justice served by taking that action outweigh the

        interests of the parties and the public in a speedy trial. Absent further order

        of the Court or any individual judge, the period of exclusion is from the

        date of this Order to June 30, 2020. The Court may extend the period of

        exclusion as circumstances warrant.

  6.    Individual judges will continue to conduct hearings, conferences, and

        bench trials in the exercise of discretion, consistent with this Order.

  7.    Judges are strongly encouraged to conduct court proceedings by telephone

        or video conference where practicable.

  8.    Criminal matters before Magistrate Judges, such as initial appearances,

        arraignments, detention hearings, and search-warrant requests, shall

        continue to take place in the ordinary course.

  9.    Grand juries shall continue to meet as directed by the United States

        Attorney’s Office pending further order of the Court. Absent emergencies,

                                      -2-
   Case 6:20-mc-00017-RBD Document 1 Filed 03/18/20 Page 3 of 3 PageID 3



             additional Grand Jury empanelment will be postponed pending further

             order of the Court.

      10.    The Clerk’s Office, Probation Office, Bankruptcy Court, and all other Court

             services in the Orlando Division shall remain open pending further order

             of the Court. Consult these offices directly for more information.

      DONE AND ORDERED in Chambers in Orlando, Florida, on March 18, 2020.




Copies to:
Hon. Steven Merryday, Chief Judge
All Orlando Division District Judges,
Bankruptcy Judges, and Magistrate Judges
James T. Skuthan, Acting Federal Defender
Roger B. Handberg, Criminal Chief, U.S. Attorney’s Office
Elizabeth M. Warren, Clerk of Court




                                          -3-
